FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 8, 2022

                                      No. 04-22-00648-CV

                           IN THE INTEREST OF S.R.W., a Child

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-01236
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       This is an accelerated appeal of the trial court’s order terminating appellant N.W.’s
parental rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2
of the Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this
appeal is required to be brought to final disposition within 180 days of the date the notice of
appeal was filed. Id.

       The appellant N.W.’s brief was originally due to be filed on December 5, 2022. On
December 5, 2022, appellant N.W. filed a motion for extension of time to file his brief. We
GRANT the motion and ORDER that appellant N.W.’s brief must be filed no later than
December 12, 2022. Given the time constraints governing the disposition of this appeal, no
further requests for extensions of time will be allowed absent extenuating circumstances.


       It is so ORDERED on December 8, 2022.
                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT